Exhibit 21 SUBSIDIARIES OF SPHERION CORPORATION Following is a list of the direct and indirect subsidiaries of Spherion Corporation, a Delaware corporation. Certain inactive subsidiaries have been excluded from the list below as such subsidiaries, when considered in the aggregate as one subsidiary, would not constitute a significant subsidiary. All active subsidiaries do business under their corporate name listed below, or close derivatives thereof, except where indicated otherwise: 6063721 Canada Inc. Canada Comtex Information Systems, Inc. Delaware Human Resource Capital Group Inc. Canada IMARK/TSRC Management Corp. Delaware IMRC, Inc. Nevada IntelliMark Holdings, Inc. Delaware NorCross Holdings LLC Delaware NorCross Teleservices L.P. Delaware Norrell Corporation Delaware Spherion Assessment Inc. North Carolina Spherion Atlantic Enterprises LLC * Delaware Spherion Atlantic Resources LLC * Delaware Spherion (Europe) Inc. Delaware Spherion Financial Corporation Delaware Spherion Government Services LLC Delaware Spherion Operations Inc. Delaware Spherion Staffing LLC** Delaware Spherion Technology (UK) Limited United Kingdom Spherion U.S. Inc. Florida Spherion Worldwide Holding B.V. Netherlands Technisource, Inc. Delaware * Also do business as: Norrell The Mergis Group Todays Staffing Todays Office Professionals ** Also does business as: Norrell
